Citation Nr: 1532384	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with
plantar fasciitis with spurring (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was
granted and an initial 0 percent rating assigned for the Veteran's bilateral foot
disability therein.  The RO increased this initial rating to 10 percent in a November
2013 rating decision, effective from date of discharge.

In June 2014, this matter was remanded for additional development.  


FINDINGS OF FACT

The Veteran's bilateral pes planus with plantar fasciitis and spurring is manifested by a moderate disability in each foot with pain on initial use and no objective evidence of marked deformity, pain on manipulation, swelling, or characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for bilateral pes planus with plantar fasciitis and spurring in each foot have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59 , 4.71a, Diagnostic Codes 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

Under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), the RO has a duty to notify the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide, as well as the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim decided herein that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners fully addressed the criteria required to decide the claim. 

This matter was remanded in June 2014 for further development, to include an updated VA examination, updated VA treatment records, and in order to attempt to obtain records of the Veteran's treatment with Dr. P.G.  A VA examination was completed in September 2014 and updated VA treatment records were obtained.  The RO requested records from Dr. P.G. on two occasions, in October and December 2014, but no reply was received.  In addition, the Veteran was notified of these attempts and of the Veteran's responsibility to ensure VA received the requested records.  Based on the foregoing, the Board finds that there has been substantial compliance with the terms of the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)




II.  Initial rating.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).
  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced disability manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating. 38 C.F.R. § 4.71a, Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for no more than a 10 percent rating. 38 C.F.R. § 4.71a, Code 5279.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (June 25, 2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

In this case, the medical evidence includes VA examinations dated in August 2010, September 2014, and April 2015, as well as outpatient treatment records.  

The August 2010 examiner noted the Veteran's diagnosed plantar fasciitis and pes planus had existed since 1999.  The Veteran reported that he still got pain in the feet that occurred every day.  It traveled throughout the foot and up the leg and was aching, cramping, and burning with a 10/10 in severity.  The pain was brought on by physical activity or by itself and was relieved with rest.  He also got pain, stiffness, and swelling at rest with additional fatigue with standing or walking.  There were no bone infections, no hospitalization or surgery, and treatment was indicated to include custom orthotic insoles.  As to functional impairment, the Veteran tried not to do prolonged standing.  Upon examination, his gait was normal and his feet showed no sign of abnormal weightbearing.  He did not require an assistive device for ambulation.  Peripheral nerve examination was normal.  He was diagnosed as having bilateral plantar fasciitis with bilateral posterior heel spurs.  Subjectively, the Veteran was indicated to have foot pain.  Objectively, he had tenderness with palpation of the plantar surfaces of the feet consistent with plantar fasciitis.  X-rays showed posterior heel spurs bilaterally.  He was also diagnosed with bilateral pes planus.  Subjectively, the Veteran was noted to have a history of flatfeet.  Objectively, he had flatfeet on physical examination, as well as weightbearing x-rays.

The Veteran was also examined in September 2014.  The examiner indicated that the claims file was available and reviewed.   The Veteran reported chronic unrelieved foot pain despite many treatment modalities.  A trial of injections was only temporarily helpful.  Symptoms were reported severe on first step and then improved to minor after stretching and "warming up."  He described pain in both heels and dorsal area of the foot, sometimes up into both posterior knees and into the low back.  The Veteran reported that he did his job well with no missed worked days due to flat feet.  

Upon examination the examiner noted that there was mild tenderness to deep point palpation of bilateral heel pads, and the Achilles insertion bilaterally; otherwise the foot examination showed mild loss of arch (mild flat feet) and no other abnormality.  Specifically, there was no swelling on use, characteristic calluses, pain on manipulation, extreme tenderness of the plantar surfaces, objective evidence of marked deformity (pronation, abduction), weight-bearing line over or medial to the great toe, and no inward bowing of the Achilles tendon.  

The Veteran was indicated to use arch supports and orthotics.  As to functional loss, the Veteran reported standing in one position as a welder in steel toe boots.  After about one hour the condition caused pain and numbness in both feet.  The examiner noted that X-rays in 2011 and 2014 indicated that there was bilateral mild pes planus and bilateral small posterior calcaneal spurs.  Both feet were unremarkable otherwise.  The impression was no acute abnormality or significant change.  

Based on thorough examination and history reported by the Veteran, the examiner concluded that the Veteran has a chronic condition, pes planus with residual bilateral plantar fasciitis with mild functional limitation.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was also no loss of function with repetitive use except as noted.

The Veteran was seen by the VA in May and October 2014 for his feet.  The physician indicated that dorsalis pedis and posterior tibial pulses were palpable bilaterally, and there were no gross abnormalities.  Protective sensation was intact as tested with 5.07 monofilament bilaterally.  There was moderate pain on palpation of the plantar medial calcaneus, and muscle strength was normal.  In October 2014, the physician reported that the subjective pain felt by the Veteran was now neuropathic.  

The physician stated that, although the Veteran's symptoms (burning, aching, painful) manifested in the feet, the problem originated from the lower lumbar L4- S1 compression due to spinal stenosis, degeneration of vertebral disk, spinal surgery, arthritic changes /spinal fusion.  This is consistent with prior podiatry treatment reports.  

Finally, the Veteran was examined in April 2015.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran's symptoms and history were the same as those reported in September 2014.  The examiner noted the October 2014 podiatrist report.  This physician indicated that the symptoms manifest in the feet originated from the Lower lumbar L4- S1 compression due to spinal stenosis, degeneration of vertebral disk, spinal surgery, arthritic changes/spinal fusion.  

The Veteran reported that the pain in his heels was from his back radiating down to the knees and heels.  He rated the pain as 8/10 all day daily, worse in the morning, and worse with bending down.  With walking, the heel pain was sharp and felt like a needle sticking in.  After about 20 minutes walking, the pain in heel would go away and the Veteran reported that he could then walk all day at work with intermittent /recurring pain throughout the he day.  

The Veteran reported that he was able to continue working without having to take days off for his feet.  He had tried inserts, but these did not help.  Upon examination, he was indicated to have no flare-ups, low arches, tenderness at the heel, callouses, hallux, or hallux rigidus.  

There was no swelling on use, no characteristic calluses, no pain on manipulation, no extreme tenderness of the plantar surfaces, no objective evidence of marked deformity (pronation, abduction), no weight-bearing line over or medial to the great toe, and no inward bowing of the Achilles tendon.  The Veteran was indicated to use arch supports.  There was no Morton's neuroma (Morton's disease) or metatarsalgia.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.

The Veteran's VA outpatient treatment records were also reviewed.  These showed treatment for the foot disability, including inserts and steroid injections.  Otherwise the Veteran's condition has not been noted to be productive of symptoms worse than those noted above.

Analysis

The evidence set forth above, includes two VA examinations during which it was specifically found that the Veteran did not have any of the symptoms in the criteria for a rating in excess of 10 percent.  The Veteran has reported pain on initial use that improves on continued use throughout the day; but he was not found to have pain on manipulation and use accentuated.  There was no pain and only some tenderness upon manipulation of the feet, but no change in weight-bearing or bowing of the Achilles tendon.  Further, examination has showed no characteristic callosities or marked deformity, or accentuated pain on manipulation.  No conditions were identified that were productive of severe deformity or malunion, as would be required for separate compensable disability ratings under Diagnostic Codes 5280 or 5273, respectively.  

A higher rating is potentially available under Diagnostic Code 5284 for other foot injuries.  Plantar fasciitis and heel spurs do not have specific diagnostic codes, hence it is permissible to rate the foot disability under Diagnostic Code 5284.  Cf. Copeland.  Examiners have not found more than moderate disability; and under Diagnostic Code 5284, he would be entitled to separate 10 percent ratings for each foot.  

The Veteran contends that he has a severe disability based on the medications and treatments he receives for his disability.  Ratings for foot disabilities are not based on medication or therapy, but on the actual level of impairment.  Cf. Jones v. Shinseki, 26 Vet. App. 56 (2012) (the Board committed legal error by considering the effects of medication on the appellant's disability when those effects were not explicitly contemplated by the rating criteria)
The Veteran also contends that he has moderate to severe pain and that there is pain on manipulation.   Examinations have not shown pain on manipulation, but the 10 percent ratings would contemplate pain inasmuch as they contemplate all symptoms resulting in a given level of disability.  The record does support the Veteran's contention that he occasionally dose have severe pain, but the rating criteria are based on the overall level of disability and not the severity of single symptoms.  Examiners have not found more than moderate disability and the Veteran has not reported a level of overall impairment beyond that level.  

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

 If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran has not exhibited any symptoms not addressed by these criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 10 percent for bilateral pes planus with plantar fasciitis and spurring is granted for each foot, effective from the date of service connection.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


